The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 6/30/2022 has been entered and considered. Upon entering amendment, claims 1,2, 11-13, 19-21, 24, 29, 39, 41, 51 have been amended, and claim 47 has been canceled. As a result of the amendment, the previous rejection has been withdrawn.  
Allowable Subject Matter
Claims 1-2, 11-15, 19-22, 24, 29-30, 34, 39, 41, 44, 50-51 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Baer (2018/0006506) and Sampei (2015/0222148).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “at least one inductive charging station, comprising: at least one substantially electrically insulating first housing, at least one activatable primary coil which is accommodated in the at least one first housing and directly engaged with a first wall of the at least one first housing, at least one first control unit connected to the at least one primary coil, and at least one thermally conductive and substantially electrically insulating first moulding material, the at least one thermally conductive and substantially electrically insulating first moulding material is a synthetic material and/or a pouring rubber, which is provided in the at least one first housing and on the at least one primary coil and the at least one first control unit so as to embed the at least one primary coil and the at least one first control unit in the at least one first moulding material such that the at least one primary coil and the at least one first control unit are completely surrounded by a combination of the at least one first housing and the at least one first moulding material in an air-free manner so as to prevent electrical sparks from the at least one inductive charging station and prevent the contact of electrical sparks with the potentially explosive atmosphere during the inductive charging process” in combination with “the mobile inspection robot comprising: at least one substantially electrically insulating second housing, at least one secondary coil accommodated in the at least one second housing and directly engaged with a second wall of the at least one second housing, at least one second control unit connected to the at least one secondary coil, at least one thermally conductive and substantially electrically insulating second moulding material, wherein the at least one thermally conductive and substantially electrically insulating second moulding material is a synthetic material and/or a pouring rubber, which is provided in the at least one second housing and on the at least one secondary coil and the at least one second control unit, so as to embed the at least one secondary coil and the at least one second control unit in the at least one second moulding material such that the at least one secondary coil and the at least one second control unit are completely surrounded by a combination of the at least one second housing and the at least one second moulding material in an air-free manner so as to prevent electrical sparks from the mobile inspection robot and prevent the contact of electrical sparks with the potentially explosive atmosphere during the inductive charging process” in further combination of “wherein the mobile inspection robot is charged by the at least one inductive charging station without sparks contacting the potentially explosive atmosphere.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record. 
With respect to independent claim 51, the prior art of record, taken alone or in combination, does not teach the limitations “a mobile inspection robot and an inductive charging assembly located in a potentially explosive atmosphere, the inductive charging assembly configured to wirelessly charge a power source of said mobile inspection robot in said potentially explosive atmosphere by preventing any electrical sparks which may be created by the charging of the power source contacting said potentially explosive atmosphere, said inductive charging assembly including an inductive charging station and said mobile inspection robot which are interconnected to perform the wireless charging of the said power source, and said inductive charging assembly is adapted by, providing said inductive charging station with a first housing in which is located a primary coil which is directly engaged with a first wall of said first housing, a first control unit, connected to the primary coil and a first moulding material, wherein the primary coil and first control until unit are embedded in said first moulding material so that they are completely surrounded by the combination of the first housing and the first moulding material in an air-free manner so as to be sealed off from said potentially explosive atmosphere so as to prevent said electrical sparks contacting said potentially explosive atmosphere; and providing said mobile inspection robot with a second housing in which is located a secondary coil which is directly engaged with a second wall of said second housing, a second control unit connected to the secondary coil and a second moulding material, wherein the secondary coil and second control unit are embedded in said second moulding material so that they are completely surrounded by the combination of the second housing and the second moulding material in an air-free manner so as to be sealed off from said potentially explosive atmosphere so as to prevent said electrical sparks contacting said potentially explosive atmosphere.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836